









JUNE 11, 2018


Robert Derek Newell
[Personal address]


Re: Amendment to Offer Letter


Dear Derek,


This letter (this “Amendment”) serves to amend the Offer Letter between you and
Castlight Health, Inc. (the “Company”) dated January 3, 2017 (your “Offer
Letter”), effective as of the date set forth above. Capitalized terms used in
this Amendment that are not otherwise defined herein shall have the meanings
ascribed to them in that certain Executive Severance Agreement by and between
you and the Company dated as of January 4, 2017 (the “Executive Severance
Agreement”).


1.
Continued Employment. From the Effective Date through the Separation Date
(defined below) (the “Employment Period”), you will be employed by the Company
as an Advisor to the Chief Executive Officer of the Company, reporting to the
Chief Executive Officer. You will provide transition services as may be assigned
to you in writing by the Chief Executive Officer.



2.
Salary and Benefits Continuation. During the Employment Period, you will
continue to be paid your base salary at the rate in effect on the date of this
Amendment and be eligible for employee benefit plans as set forth in your Offer
Letter. Your bonus for the first half of fiscal year 2017 will be paid
consistent with standard Company practices, at a rate based on the greater of
(i) the standard rate applied to the senior leadership team or (ii) the amount
paid to the Company’s Chief Executive Officer. Notwithstanding the foregoing,
Section 5 (Compensation Equivalency) in your Offer Letter shall cease to apply.



3.
Separation Date. Provided that you continue to perform your obligations under
(i) the Non- Competition Agreement, (ii) the Confidentiality Agreement, and
(iii) as otherwise reasonably outlined and prescribed in writing by the
Company’s Chief Executive Officer (collectively, the “Continuing Obligations”),
your status as an officer and an employee of the Company and any of the
Company’s subsidiaries will end effective as of September 30, 2018 (the
“Separation Date”). On that date, you and the Company shall sign the Separation
Agreement and General Release Agreement that is attached hereto as Exhibit A. In
the event your employment is terminated as a result of your death prior to the
Separation Date, you (or your designated beneficiary) will continue to be
entitled to the Separation Benefits set forth in Section 3 of Exhibit A, subject
to your (or your beneficiary’s) timely execution thereof. In the event your
employment is terminated for a failure to adhere to the Continuing Obligations
prior to the Separation Date, you will no longer be eligible for any of the
Separation Benefits.



4.
Choice of Law. This Amendment shall in all respects be governed and construed in
accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.



5.
Entire Agreement. This Amendment, together with the Offer Letter,
Confidentiality Agreement and Non-Compete Agreement contain the entire agreement
with respect to the terms of your employment, including the transition and
separation of your employment, and supersedes and replaces any prior agreements
as to those matters, whether oral or written (including any amounts otherwise
payable pursuant to the Executive Severance Agreement) except as expressly set
forth herein. For the avoidance of doubt, this Agreement shall not supersede (i)
that certain Equity Waiver or (ii) Benefits Waiver, each by and between you and
the Company






--------------------------------------------------------------------------------





dated January 4, 2017. This Amendment shall not be modified or amended except in
a writing signed by you and a duly authorized officer of the Company.




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date opposite their respective signatures
below.




 
DATE: June 9, 2018
 
By: /s/ Derek Newell
 
 
 
 
Name: Robert Derek Newell


 
 
 
 
 
 
 
DATE: June 9, 2018
 
CASTLIGHT HEALTH, INC.


 
 
 
 
By: /s/ John Doyle
 
 
 
 
Name: John Doyle


 
 
 
 
Title: CEO


 
 



                        
                                






                    


                    
                
                











































--------------------------------------------------------------------------------







Exhibit A
Separation Agreement and General Release (see following pages)
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is made as of     __
2018, by and between Castlight Health, Inc., a Delaware Corporation (“Company”),
and Robert Derek Newell (“Employee”). The Agreement is based upon the following
recitals of fact, which are hereby incorporated into this Agreement by
reference:


A.Employee was employed by Company in the capacity of President.


B.Company and Employee mutually agreed to end Employee’s employment with Company
effective as of September 30, 2018 (“Separation Date”).


C.The Company and Employee (collectively, the "Parties") each desire to enter
into this Agreement regarding the resignation of Employee from his employment
relationship, without admitting any fault or liability, pursuant to the terms
and conditions set forth below.


NOW, THEREFORE, IN RELIANCE ON THE ABOVE RECITALS AND IN CONSIDERATION OF THE
PROMISES AND COVENANTS SET FORTH BELOW, THE PARTIES MUTUALLY AGREE AS FOLLOWS:


•
Effective Date. This Agreement shall become effective on the eighth (8th) day
after Employee signs and returns this Agreement to the Company in accordance
with Section 15 (“Effective Date”) provided that Employee does not revoke this
Agreement prior to such date pursuant to Section 15(f) below and provided
further that Employee returns this signed agreement to the Company by no later
than [Date].



•
Separation of Employment. Employee acknowledges and agrees that (a) Employee’s
employment with the Company ceased effective as of the Separation Date; (b)
Company has provided Employee a final paycheck that included payment of all
remuneration that Employee earned through the Separation Date (subject to
Section 3(a) below); (c) Company has provided Employee all forms required under
California law; (d) Company has paid all salary, wages, bonuses and any and all
other benefits and compensation that Employee earned during his employment with
the Company; (e) Employee will submit his final documented expense reimbursement
statement within ten (10) days following the Separation Date; and (f) except as
otherwise provided in this Agreement, all benefits and perquisites of employment
ceased as of the Separation Date and Employee will not receive any further
salary, bonuses, vesting of any equity or benefits, or other forms of
compensation after the Separation Date from the Company or any of its
affiliates.



•
Separation Benefits. In exchange for Employee’s releases and the promises and
covenants contained herein, Employee will be entitled to receive the payments
and benefits set forth below:



◦
Payment of 15 months Base Salary and 15 times the applicable COBRA Coverage, as
such terms are defined in that certain Executive Severance Agreement by and
between the Company and Employee, dated January






--------------------------------------------------------------------------------





4, 2017 (the “Executive Severance Agreement”), to be paid at such time and in
such manner to be agreed between the Employee and the Company, but not later
than January 31, 2019.


◦
Each of Employee’s unvested options to purchase shares of common stock in Jiff,
Inc. which were converted into options to purchase shares of the Company’s
common stock (all equity grants in Employee's Schwab account that begin with the
letter “J”) shall become immediately vested and exercisable as of the Separation
Date.

◦
Provided Employee continues to perform his obligations under (i) this Agreement,

(ii) the Non-Competition Agreement dated January 4, 2017 (the “Non- Competition
Agreement”), (iii) the Confidentiality Agreement (defined below), and
(iv) as otherwise reasonably outlined and prescribed in writing by the Company’s
Chief Executive Officer as of the Separation Date (collectively, the “Continuing
Obligations”), if a definitive agreement governing the terms of a Corporate
Transaction (as defined in the Executive Severance Agreement) is executed on or
before December 31, 2018, then upon the closing of such Corporate Transaction,
Employee shall be entitled to receive (x) 9 months Base Salary and 9 times the
applicable COBRA Coverage and (y) the separation benefits to which he would have
been entitled in Section 2(b)(ii) of the Executive Severance Agreement upon a
Qualifying CIC Termination (as defined in the Executive Severance Agreement).
For avoidance of doubt, digital therapeutics are not considered to be the
Business of the Company per the Non-competition Agreement dated January 4, 2017,
so long as such companies are not currently offering or planning to offer a
platform solution at the time Employee provides service to said company.


Employee’s outstanding options to purchase shares of the Company’s common stock
(the “Options”) shall cease vesting as of the Separation Date (except as
provided in Section 3(b) above and this Section 3(c)), but the Options shall be
deemed amended to the extent necessary to provide that the vested portion
thereof shall remain exercisable until the earliest of (i) six (6) months from
the Separation Date or such longer time so as to permit the exercisability of
any options that may vest under Section 3(c) of this Agreement; (ii) the
original expiration date of each Option, or (iii) the closing of a Corporate
Transaction (as defined in the Executive Severance Agreement). Employee
acknowledges and agrees that to the extent the Options constitute “incentive
stock options” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), the Options shall hereby be deemed modified for
the purposes of Section 424 of the Code, shall be treated as nonqualified stock
options and, accordingly, at the time of exercise Employee will be required to
satisfy all applicable tax withholding requirements that become due upon
exercise of the Options.


•
General Release. In consideration of and as a precondition to the Company’s
payment of the benefits outlined in this Agreement, which includes consideration
to which Employee otherwise would not be entitled, Employee and Company agree as
follows:



◦
Employee, for and on behalf of himself, his agents, heirs, executors,
administrators, and assigns, does hereby release and forever discharge the
Company, and its successors and assigns, and each of its and their respective
directors, officers, employees, shareholders, members, partners, subsidiaries,
affiliates (including any sister and parent companies) and each of their
respective agents, directors, officers, partners, employees and attorneys
(collectively, “Releasees” and individually, “Releasee”), and each of them, from
any and all claims, known or unknown, suspected or unsuspected, that Employee
has or may have






--------------------------------------------------------------------------------





relating to, or arising out of the employment of Employee with Company, or any
claim for negligence or wrongful termination, including any claim for tortious
conduct resulting in personal injuries, any claim for harassment or
discrimination on the basis of race, color, national origin, religion, sex, age,
sexual orientation, ancestry, medical condition, marital status, physical or
mental disability, or other protected class, discharge in violation of public
policy and/or violation of any state, federal or local law, regulation,
ordinance, constitution, or common law, including without limitation, the Age
Discrimination in Employment Act (“ADEA”) and its amendment, the Older Workers
Benefits Protection Act, the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, as amended, the Fair Labor Standards Acts, as amended,
the National Labor Relations Act, as amended, the Labor - Management Relations
Act, as amended, the Worker Adjustment and Retraining Notification Act of 1988,
as amended, the
Rehabilitation Act of 1973, as amended, the Equal Pay Act, the Pregnancy
Discrimination Act, Employee Retirement Income Security Act of 1974, as amended,
the Family Medical Leave Act of 1993, as amended, the California Fair Employment
and Housing Act, the California Family Rights Act, as amended, the California
Business and Professions Code, as amended, and the California Labor Code, and
any other applicable laws and/or regulations of any applicable jurisdiction
relating to employment or employment discrimination (including without
limitation, the Arizona Civil Rights Act, as amended, the Colorado Anti-
Discrimination Act, as amended, the Georgia Fair Employment Practices Act, as
amended, the Illinois Human Rights Act, as amended, the Massachusetts Fair
Employment Practices Act, as amended, the Minnesota Human Rights Act, as
amended, the New York Human Rights Law, as amended, the North Carolina Equal
Employment Practices Act, as amended, the Pennsylvania Human Relations Act, as
amended, the Tennessee Anti-Discrimination Act, as amended, the Texas Commission
on Human Rights Act, as amended) and the law of contract and tort. However, this
release is not intended to bar any claims that, by statute, may not be waived,
such as claims for workers’ compensation benefits, unemployment insurance
benefits, or any statutory right to be indemnified for necessary expenditures or
losses incurred in the discharge of Employee’s duties under California Labor
Code Section 2802.


◦
The Company does hereby release and forever discharge the Employee and his heirs
from any and all claims, known or unknown, suspected or unsuspected, that
Company has or may have as to the Employee, relating to, or arising out of, the
employment of Employee with Company. However, this release is not intended to
bar any claims related to the Continuing Obligations, or any claims that, by
statute, may not be waived.



◦
Each of the parties is familiar with section 1542 of the California Civil Code,
which reads as follows:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Each of the parties understands and acknowledge that he or it is releasing
unknown claims and waiving all rights he or it has or may have under Civil Code
Section 1542 or under any other state statute or common law principle of similar
effect based on any acts or failures to act that occurred as of the Effective
Date of this Agreement.





--------------------------------------------------------------------------------







◦
Nothing herein is intended to release the Company’s statutory obligation under
California Labor Code §2802 to indemnify Employee for any losses or expenditures
incurred as a direct consequence of discharging his duties.



•
Covenant Not To Sue. Employee covenants and agrees that he will never,
individually or with any person, or through any agent, commence or prosecute
against Company or any Releasee any action or other proceeding for any claim
which is released or waived in this Agreement (provided, however, that nothing
in this Agreement prevents Employee from challenging the waiver of his ADEA
claims set forth below in Section 15). The Company covenants and agrees that it
will never, individually or with any person, or through any agent, commence or
prosecute against Employee any action or other proceeding otherwise covered by
Section 4(b). Employee further agrees that he will not aid, assist, abet or in
any way encourage any third party or third-party entity to, in any way, pursue
any claims of any kind against Company or any Releasee, unless he is
specifically required by law to engage in such activity. Company further agrees
that it will

not aid, assist, abet or in any way encourage any third party or third-party
entity to, in any way, pursue any claims of any kind against Employee or his
heirs, unless it is specifically required by law to engage in such activity.
This Agreement shall be deemed breached immediately upon the commencement or
prosecution of any such action or proceeding by Employee or Company.
Notwithstanding the foregoing, the parties acknowledge and agree that the
parties are not waiving or being required to waive any right that cannot be
waived as a matter of law, including the right to file a charge with or
participate in an investigation by a governmental administrative agency such as
the Securities and Exchange Commission, Equal Employment Opportunity Commission
or equivalent state or local agency in your state or the National Labor
Relations Board. Moreover, nothing in this Agreement is intended to preclude any
party from entitlement to any monetary recovery awards by the U.S. Securities
Exchange Commission or any other federal, state or local agency in connection
with any action asserted by the Securities and Exchange Commission or such
federal, state or local agency. Moreover, the Parties acknowledge and agree that
the Parties are not waiving or being required to waive any right to sue to
enforce this Agreement.


•
Assignment; Authority. Employee represents and warrants that: no other person
had or has or claims any interest through Employee in the claims released in
this Agreement; he has the sole right and exclusive authority to execute this
Agreement; he has the sole right to receive consideration paid therefore; there
are no liens or claims of liens or assignments in law or equity or otherwise of
or against any of the claims or causes of action or matters released herein; and
he has not sold, assigned, transferred, conveyed or otherwise disposed of any
claim or demand relating to any matter covered by this Agreement. The rights and
obligations of the Parties to this Agreement will be binding on, and will be of
benefit to, each of the parties successors, assigns, heirs and estates. For
avoidance of doubt, (i) if Employee should die at anytime after this Agreement
is signed, all the benefits in Section 3 above shall accrue to his heirs and
estates as if Employee were still alive and had fulfilled all his obligations
under this Agreement to accrue the benefits in Section 3; and (ii) if there is a
Corporate Transaction (as defined in the Executive Severance Agreement), the
acquirer will be responsible for all of the obligations under this Agreement.



•
Confidential Information. Employee acknowledges and agrees that during the
course of his employment with the Company, Employee had access to and became
acquainted with the Company’s lists of clients, client information, computer
programs, contracts, business plans and strategies, prices, reports, financial
data and similar confidential or proprietary materials or information about






--------------------------------------------------------------------------------





the Company’s or its clients’ business and personal affairs. In addition,
Employee had access to and became acquainted with confidential information of a
personal nature of the Company and its owners, employees, managers and officers,
including, but not limited to, such persons’ salaries and benefits, special
skills and knowledge, identities and job performance. The parties agree that
such business information and information concerning the Company and/or its
owners, employees, partners, managers and officers as set forth above and any
other information concerning the Company reasonably understood to be
confidential constitutes “Confidential Information.” All Confidential
Information which came into Employee’s possession shall remain the exclusive
property of the Company. Under no circumstances can such Confidential
Information be disclosed, disseminated or published in any manner without the
prior written consent of the Company. Employee agrees to inform future employers
of these obligations and Company may also inform Employee’s future employers of
the same as well. This Agreement is in addition to, and does not supersede or
affect, any prior confidentiality agreement with the Company to which the
Employee may have been subject, including but not limited to Employee’s At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement with the Company (the “Confidentiality Agreement”). Employee hereby
represents and warrants that, after the Separation Date, Employee shall comply
with all continuing
obligations provided in Employee’s Confidentiality Agreement to the maximum
extent permitted by applicable law.


•
Non-Disparagement. Employee agrees that he shall not disparage the Releasees to
anyone, including but not limited to, employees and former employees, media or
other third parties, or otherwise make statements or take actions (including on
social media) which would place the Releasees, or any of them, in a negative
light. Similarly, Employee will not disparage any Company product or service to
anyone, including but not limited to, employees and former employees, media or
other third parties, or otherwise make statements or take actions (including on
social media) which would place such service in a negative light. Company agrees
that none of its Executive Committee members or members of the Board of
Directors shall disparage Employee to anyone, including but not limited to
Company employees and former employees, media or other third parties, or
otherwise make statements or take action (including on social media) which would
place Employee in a negative light.



•
Company Property. Employee acknowledges and agrees that, to the extent he has
not already done so, he shall by the Separation Date deliver to the Company all
property of the Company, including, but not limited to, equipment (e.g., laptop
computer and cellular telephone), passwords, notebooks, electronic storage
devices, credit cards, business cards, keys, parking or building access cards,
documents, memoranda, reports, written and computer files and data, books,
correspondence, lists, or other written or graphic records, and the like,
relating to the Company’s business, that are in Employee’s possession or
control, including but not limited to copies (including electronic copies) of
any documents or files that contain the Company’s Confidential Information.



•
Future Cooperation. The Parties agree not to act in any unlawful manner that
might damage the business or reputation of the Company, Employee or the
Releasees. The Parties agree not to counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against the
Company, Employee and/or any Releasees, unless under subpoena or other court or
administrative order or legal process to do so. The Parties further agree both
to immediately notify the other Party upon receipt of any court order, subpoena,
or other legal discovery device that seeks or might require the disclosure or
production of the existence or terms of this Agreement, and to furnish within
six (6) business days of their






--------------------------------------------------------------------------------





receipt, a copy of such subpoena or legal discovery device to the other Party.
In addition, the Parties will use reasonable efforts to cooperate with in
connection with any existing or potential claims, investigations, administrative
proceedings, lawsuits or other legal and business matters which arose during
Employee’s employment or that subsequently arise in connection with any business
matters in which Employee was involved, as reasonably requested by the Company,
provided that such cooperation does not expose Employee to any liability or
prejudice his ability to defend himself with respect to any such liability.


•
Waiver, Modification and Amendment. No provision of this Agreement may be waived
unless in writing signed by both parties hereto. Waiver of any one provision
herein shall not be deemed to be a waiver of any other provision herein. This
Agreement may be modified or amended only by a written agreement executed by the
parties affected thereby.



•
Collaborative Effort. The Company has advised Employee to consult with
independent legal counsel prior to executing this Agreement. The parties shall
bear their own costs and attorneys' fees incurred in negotiating and drafting
this Agreement or incurred prior to the date of execution hereof. No party
hereto or their respective attorneys shall be deemed to have drafted this
Agreement, or any portion thereof, for purposes of

construing or interpreting any of the terms or provisions in any action or
proceeding which may hereinafter arise between them.


•
Execution and Governing Law. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single document. This Agreement is entered into in,
and shall be governed by and construed and interpreted in accordance with, the
internal laws of the State of California without giving effect to its conflict
of laws provisions. Employee acknowledges that he has read this Agreement,
understands all of its terms and executes this Agreement voluntarily and with
full knowledge of its significance.



•
Severability. If any term, provision, covenant, or condition of this Agreement
(the "Provision") is held by an arbitrator or a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect and in no way shall be affected,
impaired, or invalidated. If possible, the Provision shall remain in effect but
shall be modified by the court or arbitrator only to the extent necessary to
make it reasonable.



•
Age Discrimination Disclosure, Review and Revocation. Without detracting in any
respect from any other provision of this Agreement:



◦
In consideration of the separation benefits provided in this Agreement, Employee
agrees and acknowledges that this Agreement constitutes a knowing and voluntary
waiver of all rights or claims he has or may have against the Company as set
forth herein, including, but not limited to, all rights or claims arising under
the Age Discrimination in Employment Act of 1967, as amended, including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of the ADEA.



◦
Employee understands that, by entering into this Agreement, he does not waive
rights or claims that may arise after the date of his execution of this
Agreement, including without limitation any rights or claims that he may have to
secure enforcement of the terms and conditions of this Agreement.



◦
Employee agrees and acknowledges that the consideration provided to






--------------------------------------------------------------------------------





his under this Agreement is in addition to anything of value to which he is
already entitled.


◦
The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement.



◦
Employee acknowledges that he has at least twenty-one (21) days in which to
review and consider this Agreement and, in the event Employee signs and returns
this Agreement prior to such twenty-one (21)-day period, Employee acknowledges
that he will have done so voluntarily and with full knowledge that he was
waiving his right to have twenty-one (21) days to review and consider the
Agreement.



◦
The Company agrees that Employee may revoke this Agreement within seven

(7) days from the date he signs this Agreement, in which case this Agreement
shall be null and void and of no force or effect on either the Company or
Employee. Any revocation must be in writing and received by the Company by 5:00
p.m. on or before the seventh (7th) day after this Agreement is executed by
Employee. Such revocation must be sent to the undersigned.
◦
Employee agrees that any change to this Agreement, whether material or
immaterial, will not restart the twenty-one (21)-day review period.



◦
Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.



•
Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016 (18

U.S.C. § 1833b), Employee understands that:


An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.


•
Entire Agreement. Other than expressly excepted herein, this Agreement (along
with the Confidentiality Agreement and Non-Competition Agreement) constitutes
the entire agreement between and among the parties pertaining to the subject
matter hereof and the final, complete and exclusive expression of the terms and
conditions of their Agreement. Any and all prior agreements, representations,
negotiations and understandings made by the parties, oral and written, express
or implied, are hereby superseded and merged herein. This Agreement may be
modified, amended or waived, in whole or in part, only by a written agreement
executed by the parties affected thereby. If any of the terms or provisions of
this Agreement or the Confidentiality Agreement are found to be legally
unenforceable, then the remaining terms and conditions shall nevertheless be
fully enforceable without regard to the terms or provisions that are found to be
legally unenforceable. For the avoidance of doubt, this Agreement shall not
supersede (i) that certain






--------------------------------------------------------------------------------





Equity Waiver, by and between Company and Employee, dated January 4, 2017 or
(ii) that certain Benefits Waiver, by and between Company and Employee, dated
January 4, 2017 (including, subsections (i)-(iv) thereof). Except as set forth
in Employee's Schwab account and in Section 3(b) and 3(c) above, Employee does
not have any right to receive or acquire any other security, derivative security
or equity of the Company or any Releasee.


•
Not an Admission of Liability. This Agreement, and its performance, does not
constitute and will not be construed as an admission by Company or Employee of
the truth of any contested matter, or of any liability, wrongful act, or
omission.



•
Breach of Agreement. If, in connection with a breach of this Agreement, either
party is required to retain and utilize the services of counsel to enforce this
Agreement, the parties agree that the substantially prevailing party in any such
enforcement proceeding shall be entitled to its reasonable attorneys’ fees and
costs, including costs of expert witnesses, unless otherwise prohibited by law.



•
Tax and Withholding. All forms of compensation referred to in this Agreement or
the Executive Severance Agreement are subject to reduction to reflect applicable
withholding and payroll taxes and other deductions required by law. In the event
that the payments provided for in this Agreement constitute “parachute payments”
within the meaning of

Code Section 280G, and Employee would be subject to the excise tax imposed by
Section 4999 of the Code, then such benefits shall be treated as set forth in
Section 4 of the Executive Severance Agreement.


By signing below, each party acknowledges and agrees that he/it has reviewed the
terms of this Agreement and knowingly and voluntarily agrees to be bound by
them.




Vicki Ryan
 
 
 
Chief People Officer


 
 
 
 
 
 
 
Signature
 
Date
 
 
 
 
 
Robert Derek Newell
 
 
 
 
 
 
 
Signature
 
Date










